       Case: 3:17-cv-00823-wmc Document #: 74 Filed: 01/10/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

CONSUELA SMITH-WILLIAMS, et al., )
                                 )
     Plaintiffs,                 )
                                 )
     v.                          )                  Civil No. 17-cv-00823 (WMC)
                                 )
THE UNITED STATES OF AMERICA, )
                                 )
     Defendant.                  )
                                 )

                              NOTICE OF CHANGE OF FIRM

       Respondent Frank Marcantonio, by and through his undersigned counsel, hereby notifies

this Honorable Court, the Clerk of this Court, and the parties of record, that Steven J. McCool,

Esquire, who is admitted or otherwise authorized to practice law in this court, is now associated

with McCool Law PLLC. Mr. McCool’s updated contact information is as follows:

       Steven J. McCool
       McCool Law PLLC
       1776 K Street, NW
       Suite 200
       Washington, DC 20006
       Telephone: (202) 450-3370
       Fax: (202) 450-3346
       Email: smccool@mccoollawpllc.com

                                            Respectfully submitted,

                                                   /s/ Steven J. McCool
                                            STEVEN J. McCOOL
                                            D.C. Bar No. 429369
                                            McCOOL LAW PLLC
                                            1776 K Street, N.W., Suite 200
                                            Washington, D.C. 20006
                                            Telephone: (202) 450-3370
                                            Fax: (202) 450-3346
                                            smccool@mccoollawpllc.com

                                            Counsel for Frank Marcantonio

                                               1
       Case: 3:17-cv-00823-wmc Document #: 74 Filed: 01/10/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 10th day of January 2019, the foregoing Notice of Change of

Firm was served by electronic filing upon counsel of record in this matter.



                                                          /s/ Steven J. McCool
                                                     STEVEN J. McCOOL




                                                2
